Citation Nr: 1442285	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  11-23 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disability other than PTSD, to include depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel



INTRODUCTION

The Veteran served on active duty from June 1974 to May 1980.

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2010 rating decision in which the RO, inter alia, denied service connection for depressive disorder, not otherwise specified.  In October 2010, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in August 2011 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) that same month. 

In his August 2011 substantive appeal, the Veteran requested a Board video-conference hearing before a Veterans Law Judge.  A February 2012 letter informed the Veteran that he was scheduled for the requested hearing in March 2012.  Although the hearing notification was not returned by the U.S. Postal Service as undeliverable, the Veteran failed to report for the scheduled hearing, and has not requested rescheduling of the hearing.  As such, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2013).  

In June 2012, the Board remanded the Veteran's appeal to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  After completing the requested development, the RO/AMC continued to deny the claim (as reflected in a December 2012 supplemental SOC (SSOC)) and returned the matter on appeal to the Board for further consideration.

As a final preliminary matter, the Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) file associated with the Veteran's claims.  The Virtual VA file includes a July 2014 brief submitted by the Veteran's representative and additional VA treatment records dated through June 2012.  A review of the remaining documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  Further, at this time, the Veteran's record in the Veterans Benefit Management System (VBMS) electronic file does not contain any documents.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished. 

2.  Although the Veteran's service treatment records reflect evaluation and treatment for depression in May 1976 as well as complaints of depression and frequent trouble sleeping in December 1977, an acquired psychiatric disability was first competently and credibly shown many years post service, and the only medical opinion on the question of whether there exists a medical nexus between the Veteran's current psychiatric disability and service weighs against the claim.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability other than PTSD, to include depressive disorder, are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Consideration

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 -23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ) (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

In June and November 2009 pre-rating letters, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  These  letters also included information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The February 2010 RO rating decision reflects the initial adjudication of the claim after issuance of these letters. 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of service treatment and personnel records, VA treatment records, and the report of a September 2012 VA examination.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, and by his representative, on his behalf.  The Board finds that no additional AOJ action to further develop the record in connection with the issue on appeal, prior to appellate consideration, is required. 

The Board finds that there has been sufficient compliance with the prior June 2012 remand.  A remand by the Board confers upon the veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v West, 11 Vet. App. 268, 271 (1998).  

In June 2012, the Board instructed the RO/AMC to obtain additional VA treatment records, send notice to the Veteran requesting any additional evidence, and afford the Veteran a VA examination.  As noted above, VA treatment records dated through June 2012 have been associated with Virtual VA.  The Veteran was also sent notice in June 2012 requesting additional records, to which the Veteran has not responded.  Moreover, the Veteran was afforded a VA examination in September 2012.  The examiner exhibited sufficient medical expertise to perform the examination and the examination is adequate for appellate review with respect to the issue on appeal.

Accordingly, the Board finds that the AOJ has substantially complied with the Board's remand directives with respect to the issue on appeal.  See Dyment v. West¸ 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall, 11 Vet. App. 268 where Board's remand instructions were substantially complied with); see also D'Aries v. Peake, 22 Vet. App. 97, 105-106 (2008) (finding that substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate the claim on appeal, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either of the claim on appeal.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on any claim.  Any such error is deemed harmless and does not preclude appellate consideration of matter on appeal, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

The Veteran is seeking service connection for a psychiatric disability which he alleges began during his active duty service.  Essentially, he has averred that he was seen for depression during service and that he continues to suffer from depression.  He stated that after his mental health appointment in 1976, he went away without leave (AWOL) due to the fact that he could not perform his military duties.  After a period of 30 days he turned himself in to the authorities and was transferred to Fort Hood to continue his military service.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.  § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R.  § 3.303(d).

Where a veteran served 90 days or more during a period of war or after December 31, 1946, and certain chronic diseases, such as a psychosis, become manifest to a degree of l0 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).   

In the instant case, with the exception of psychosis, which has not been diagnosed in this case, an acquired psychiatric disability, is not one of the enumerated chronic diseases and thus, service connection may not be granted solely based upon a showing of continuity of symptomatology (in lieu of a medical opinion).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Considering the evidence in light of the governing legal authority, the Board finds that the claim for service connection for an acquired psychiatric disability other than PTSD must be denied.

Service treatment records show that the Veteran was seen on one occasion in June 1976 with reports of marked duty dissatisfaction as well family related problems at home.  It was noted that he appeared stable and mildly anxious and depressed.  There was no sign of thought disorder or suicidal risk.  He was eating and sleeping well.  There is no further mental health treatment during the Veteran's active duty service.  The Veteran's service personnel records confirm that he was AWOL in late 1977.  Importantly, a December 1977 Report of Medical History shows that the Veteran reported depression or excessive worry and frequent trouble sleeping due.  The physician noted that these symptoms were due to personal problems.   Nevertheless, the Veteran's service examination prior to discharge dated in May 1980 showed that the Veteran was evaluated as psychiatrically normal.  Further, in his contemporaneous medical history, he expressly denied any frequent trouble sleeping, depression or excessive worry, or nervous trouble of any sort.  

Post service, the Veteran filed a claim for service connection for an unrelated disorder in January 2001, but was silent with respect to any psychiatric complaints.  

VA treatment records document that, in June 2000, the Veteran was admitted to domiciliary care for alcohol and cocaine treatment.  Significantly, another June 2000 clinical record shows that the Veteran reported experiencing psychological or emotional problems in the past 30 days.  However, he denied any prior treatment for psychological or emotional problems.  Upon discharge in September 2000, he was diagnosed with cocaine, alcohol and nicotine dependence as well as a mixed personality disorder.  No other psychiatric diagnoses were made.  Nevertheless, follow up post-service VA treatment records show current diagnoses of dysthymic disorder, bipolar disorder and depressive disorder, but do not provide any sort of etiological opinion.

The first documented, post-service assertion of  a service-related psychiatric disorder was when the Veteran filed his current claim in June 2009, over twenty nine years after his discharge from service.  

In November 2009, the Veteran was afforded a VA mental disorders examination by a physician's assistant.  After reviewing the claims file and examining the Veteran, the examiner provided a diagnosis of depressive disorder, not otherwise specified (NOS).  As to a nexus, the examiner opined that he would be "unable to determine without resorting to speculation whether the Veteran's symptoms of depression while in the military are connected to his depressive symptoms currently."  The examiner noted that the Veteran's current mood is secondary to a number of factors such as drug use, stressors and poor functioning. 

In its prior June 2012 remand, the Board pointed out that an opinion like this amounts to "nonevidence," neither for nor against the claim, because service connection may not be based on speculation or remote possibility.  See generally Bloom v. West, 12 Vet. App. 185 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  See also 38 C.F.R. § 3.102 (when considering application of the benefit-of-the-doubt doctrine, reasonable doubt is one within the range of probability, as distinguished from pure speculation or remote possibility). As such, the Board found that the November 2009 VA medical opinion was inadequate and remanded the claim on appeal for further VA examination and opinion.

On remand, the Veteran was afforded a VA mental disorders examination in September 2012 by a licensed clinical psychologist.  The claims file was reviewed.  After examining the Veteran, the examiner diagnosed mood disorder as well as cocaine and alcohol dependence in full remission.  The Veteran again reported feeling depressed in service as well as going AWOL.  The examiner outlined the medical evidence of record, including the prior VA examination and opinion.  Thereafter, the examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner observed that the Veteran reported a lifelong history of depression (diagnosed as mood disorder) that appears to have become exacerbated (and perhaps initiated) by stress, substance abuse and childhood history of verbal abuse and witnessing significant physical abuse by his step father and mother. On that basis, the psychologist concluded that it is less likely than not related to military service.  The examiner indicated that current research was divided on substance abuse, citing either biologically based or choice theory modes.  As such, the examiner found that substance abuse is not a condition attributable to service.  

The above-cited medical evidence of record clearly establishes that the Veteran has been diagnosed with an acquired psychiatric disability.  However, the record simply fails to establish that any such disability is related to service.  

Initially, the Board observes that the examiner referred to childhood abuse and that the Veteran reported a lifelong history of depression.  Nevertheless, every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. §§ 1111.  The standard for rebutting the presumption of soundness requires clear and unmistakable evidence of the pre-existence of an acquired psychiatric disorder.  See 38 U.S.C. § 1111; Wagner, 370 F.3d at 1096; Bagby, 1 Vet. App. at 227.  

In his case, the evidence of record does not clearly and unmistakably establish that the Veteran had any acquired psychiatric disability prior to his entrance into active service.  In this regard, the Veteran's own reports of a life long history of depression is simply not clear and unmistakable evidence of the pre-service existence of a chronic acquired psychiatric disorder.  The remaining evidence of record, including his service treatment records, post-service VA treatment records, and VA examinations do not demonstrate that the Veteran clearly and unmistakably had a pre-existing disability.  In sum, there is simply no competent medical evidence showing a pre-existing disability.  As such, the appropriate analysis, and standard of proof, is whether the Veteran's current psychiatric disability was at least as likely as nor incurred during his active duty service.  

In this regard, as indicated, the Veteran has asserted that he experienced psychiatric symptoms in service that they have continued to the present.  The Board recognizes that the Veteran is competent, as a layperson, to report that about which he has personal knowledge, to include his own symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, such report must be weighed against the medical and other evidence.  Cf. Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).

In the instant case, the Board finds that the Veteran's statements regarding any continuity of psychiatric symptoms since service are not credible.  Initially, the Board observes that in his March 1980 Report of Medical History prior to discharge, the Veteran denied any psychiatric symptoms.  It would be reasonable to assume that if he was  experiencing such symptoms, he would have reported them at that time.  

Further, the Board notes that, notwithstanding the Veteran's current assertions, the post-service evidence reflects no documented indication of an acquired psychiatric disability for many years after service until he reported depression in June 2000 when seeking treatment for substance abuse.  Significantly, at that time, the Veteran was not diagnosed with an acquired psychiatric disability but substance abuse disorders and personality disorders.  Again, it would be reasonable to assume that if the Veteran had been having continuing problems since service, he would have reported it during the course of seeking treatment.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); See Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").  Rather, he expressly denied any prior treatment.  

The Board also points out that the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

As regards to the latter point, the Board finds it significant that the Veteran first reported psychiatric problems related to service when he filed his current claim in June 2009, over 29 years after his discharge from service.  Again, it would be reasonable to assume that if the Veteran had been experiencing psychiatric problems since service, he would have reported it sooner.  The Board observes that he had previously filed a claim in January 2001 for an unrelated disorder and made no mention of any service-related psychiatric problems.  These discrepancies weigh against the credibility of any current assertions of continuity of psychiatric symptoms since service, advanced in connection with the current claim for monetary benefit.

Moreover, as noted above, as the Veteran has not been diagnosed with psychosis, his acquired psychiatric disorder is not considered a chronic disease under 38 C.F.R. § 3.303 and thus, service connection cannot be awarded on the based upon a showing of continuity of symptomatology, alone. See Walker, cited above.  As such, in order to establish service connection, there must be some competent evidence establishing that a psychiatric disability was incurred during service.  See 38 C.F.R. 3.303(d).  

Significantly, in this case, there is no medical evidence or opinion even suggesting a medical nexus between the Veteran's current psychiatric disorder, primarily diagnosed as mood disorder, and the Veteran's service.  On the contrary, after reviewing the claims file, taking a thorough medical history from the Veteran, and examining the Veteran, the September 2012 VA examiner opined that the Veteran's mood psychiatric disorder was not related to service and offered a rationale for such opinion.  The Board accepts this opinion as probative of medical nexus question.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  Importantly, neither the Veteran nor his representative has presented or identified any contrary medical evidence or opinion-i.e., that actually supports the claim.  

As for other psychiatric diagnoses, the Board notes that post-service evidence reflects that the Veteran has been assessed as having a personality disorder, which is not a disease for which service connection may be granted.  See 38 C.F.R. §§ 3.303(c), 4.9.  The Board notes that service connection may be granted, in limited circumstances, for disability due to aggravation of a constitutional or developmental abnormality (to include personality disorder), by superimposed disease or injury.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter v. Brown , 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993); and VAOPGCPREC 82-90.  Here, the Board finds no evidence of additional disability due to in-service aggravation of any personality disorder by superimposed disease or injury during service. 

Moreover, with respect to the Veteran's history of substance abuse, the Board points out that service connection for a primary disability caused by alcoholism or drug abuse is prohibited for all service connection claims filed after October 1, 1990, as in this case.  See 38 U.S.C.A. §§ 105, 1110, 1131; 38 C.F.R. §§ 3.1(n), 3.301(d); see also Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001) (noting that 38 U.S.C.A. § 1110 precludes compensation for primary alcohol abuse disabilities and for secondary disabilities that result from primary alcohol abuse).  Nevertheless, if the substance abuse was acquired as a result of service-connected disability, then service-connection may be available.  See 38 C.F.R. § 3.30 Allen v. Principi, 237 F.3d 1368 (Fed Cir. 2001).  In this case, there is no current diagnosis for a disorder that is lawfully subject to service connection.  Moreover, the Veteran is not service-connected for any disabilities, as such; there is no basis for awarding such disorder on a secondary basis. 

Finally, the Board notes that, to whatever extent statements by the Veteran and/or his representative have been offered for the purpose of establishing that there exists a medical nexus between any current psychiatric disorder and service, such evidence provides no basis for allowance of the claim.  Matters of diagnosis and etiology of the disabilities such as the ones in the instant case are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), the specific matter of the etiology of each disability under consideration is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  As neither the Veteran nor his representative is shown to be other than a layperson without appropriate medical training and expertise, neither is competent to render a probative (persuasive) opinion on such a medical matter.  In this regard, the Veteran and his representative are not competent to link any current psychiatric disorder to the problems he had in service.  Hence, the lay assertions in this regard have no probative value. 

For all the foregoing reasons, the Board finds that the claim for service connection for an acquired psychiatric disability other than PTSD, to include depressive disorder, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R.  § 3.102; Gilbert, 1 Vet. App. at  53-56.


ORDER

Service connection for an acquired psychiatric disability other than PTSD, to include depressive disorder, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


